Name: Commission Regulation (EEC) No 1116/86 of 17 April 1986 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21.4.86 Official Journal of the European Communities No L 104/ 1 I (Acts whose publication is obligatory) COMISSION REGULATION (EEC) No 1116/86 of 17 April 1986 altering the monetary compensatory amounts THE COMISSION OF THE EUROPEAN COMMUNITIES, the spot market rates recorded, pursuant to Regulation (EEC) No 3153/ 85 , for the pound sterling during the period 9 to 15 April 1986 , the monetary compensatory amounts applicable to that country should be altered pursuant to point (a) of Article 5 (3) and Article 9 (2) of Regulation (EEC) No 1677/85 ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas the spot market rates ascertained during thisperiod result in the application of a difference of 1 in respect of Spain and Portugal taking into account that, pursuant to Article 5 (3) (a) of Regulation (EEC) No 1677/ 85 , the percentage of 1 must be applied as long as, after deduction of the neutral margins referred to in the same paragraph, the result obtained is less than 1,1 and greater than 0 ; Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as amended by Regulation (EEC) No 1013/ 86 (2), and in particular Articles 9 (2) and 12 thereof, Having regard to Council Regulation (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 505/86 (4), Whereas , however, introducing these amounts at the beginning of the introduction of all the principles of the common agricultural policy in Portugal may result in difficulties, although the absence of these monetary compensatory amounts is unlikely to give rise to disturbance as they are at a low level ; whereas they should therefore be temporarily waived ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (5), as amended by Regulation (EEC) No 3826/ 85 (6), HAS ADOPTED THIS REGULATION :Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1057/86 (7); Whereas Commission Regulation (EEC) No 3153/85 ( ) lays down detailed rules for the calculation of the monetary compensatory amounts ; whereas , in view of Article 1 1 . The column headed 'United Kingdom' in Annex I to Regulation (EEC) No 1057/86 is replaced by that appearing in Annex I to this Regulation . 2 . Annexes II and III to Regulation (EEC) No 1057/ 86 are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 21 April 1986 . (') OJ No L 164, 24 . 6 . 1985 , p . 6 . (2) OJ No L 94, 9 . 4 . 1986, p . 18 . (3) OJ No L 164, 24 . 6 . 1985 , p . 11 . (4) OJ No L 51 , 28 . 2 . 1986, p. 1 . ( 5) OJ No L 310 , 21 . 11 . 1985 , p . 22 . O OJ No L 371 , 31 . 12 . 1985 , p . 1 . O OJ No L 98 , 12 . 4 . 1986, p . 1 . ( ») OJ No L 310 , 21 . 11 . 1985 , p. 4 . No L 104/2 Official Journal of the European Communities 21.4 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 April 1986 . For the Commission Frans ANDRIESSEN Vice-President 21.4 . 86 Official Journal of the European Communities No L 104/3 ANNEX I PART 1 CEREALS Monetary compensatory amounts Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 10.01 B I 9,991 10.01 B II 17,376 10.02 10,091 10.03 9,991 10.04 9,611 10.05 B 9,991 10.07 B 9,991 10.07 C 9,991 11.01 A 12,081 11.01 B 12,221 11.02 A I a) 23,205 11.02 A I b) 13,048 11.01 C 10,191 11.01 D 9,804 11.01 E I 13,987 11.01 E II 4,496 ex 11.01 G (') 10,191 ex 11.01 G O 10,191 11.02 A II 10,293 11.02 A III 13,987 11.02 A IV 13,456 11.02 A V a) 1 (J) 14,487 11.02 A V a) 2 (4) 12,920 11.02 A V a) 2 14,487 11.02 A Vb) 10,191 ex 11.02 A VII (') 10,191 ex 11.02 A VII (2) 10,191 11.02 B I a) 1 10,191 11.02 B I a) 2 aa) 9,804 11.02 B I a) 2 bb) 9,804 11.02 B I b) 1 13,987 11.02 B I b) 2 13,456 11.02 B II a) 10,191 11.02 B II b) 10,293 11.02 B II c) 10,191 ex 11.02 B II d) (') 10,191 ex 11.02 B II d) (2) 10,191 11.02 C I 10,191 No L 104/4 Official Journal of the European Communities 21 . 4 . 86 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 11.02 C II 10,293 11.02 C III 15,986 11.02 C IV 9,804 11.02 C V 10,191 ex 11.02 C VI O 10,191 ex 11.02 C VI O 10,191 11.02 D I 10,191 11.02 D II 10,293 11.02 D III 10,191 11.02 D IV 9,804 11.02 D V 10,191 ex 11.02 D VI 0) 10,191 ex 11.02 D VI O 10,191 11.02 E I a) 1 10,191 11.02 E I a) 2 9,804 11.02 E I b) 1 13,987 11.02 E I b) 2 17,300 11.02 E II a) 10,191 11.02 E II b) 10,293 11.02 E II c) 10,990 ex 11.02 E II d) 2 (') 10,191 ex 11.02 E II d) 2 (2) 10,191 11.02 F I 10,191 11.02 F II 10,293 11.02 Fill 10,191 11.02 F IV 9,804 11.02 F V 10,191 ex 11.02 F VII ( ¢) 10,191 ex 11.02 F VII ( 2) 10,191 11.02 G I 7,493 11.02 G II 2,997 11.07 A I a) 17,784 11.07 A I b) 13,288 11.07 A II a) 17,784 11.07 A II b) 13,288 11.07 B 15,486 11.08 A I O 13,455 11.08 A III O 14,270 11.08 A IV (') 13,455 11.08 A V O 13,455 11.09 19,421 17.02 B II a) O 17,553 17.02 B II b) O 13,455 17.02 F II a) 18,355 17.02 F II b) 12,831 21.07 F II 13,455 23.02 A I a) 4,196 21.4 . 86 Official Journal of the European Communities No L 104/5 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Denmark Dkr/t United Kingdom £/t Belgium/ Luxembourg Bfrs/Lfrs/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t 23.02 A I b) 8,692 23.02 A II a) 4,196 23.02 A II b) 8,992 23.03 A I 17,821 23.07 B I a) 1 (') 1,199 23.07 B I a) 2 ( ¢) (') 1,199 23.07 B I b) 1 O 3,797 23.07 B I b) 2 (') (') 3,797 23.07 B I c) 1 (') 7,493 23.07 B I c) 2 ( ») (') 7,493 No L 104/6 Official Journal of the European Communities 21.4 . 86 Notes o Millet. (2) Grain sorghum. (3) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). (s) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = x 1,176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch , expressed as dry matter, per 1 000 kg of the product. (4) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the Eroduct with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculatedy means of the following formula : C = x 1,282 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product . (7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II. (*) If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 12 % but less than 30 %' or '30 % or more but less than 50 %', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (') In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 21.4 . 86 Official Journal of the European Communities No L 104/7 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg 01.03 A II a) 2,739 01.03 All b) 3,221 02.01 A III a) 1 4,189 02.01 A III a) 2 6,074 02.01 A III a) 3 4,691 02.01 A III a) 4 6,786 02.01 A III a) 5 3,644 ex 02.01 A III a) 6 aa) (') 6,786 ex 02.01 A III a) 6 aa) (2) 4,691 02.01 A III a) 6 bb) 4,691 02.05 A I 1,675 02.05 A, II 1,843 02.05 B 1,005 02.06 B I a) 1 5,361 02.06 B I a) 2 5,864 02.06 B I a) 3 6,074 02.06 B I a) 4 4,691 02.06 B I a) 5 6,786 02.06 B I a) 6 3,644 ex 02.06 B I a) 7 aa) (') 6,786 ex 02.06 B I a) 7 aa) (2) 4,691 02.06 B I a) 7 bb) 4,691 02.06 B I b) 1 11,812 02.06 B I b) 2 9,299 02.06 B I b) 3 11,686 02.06 B I b) 4 6,074 ex 02.06 B I b) 5 aa) (') (') 11,812 ex 02.06 B I b) 5 aa) (2) (3) 6,074 02.06 B I b) 5 bb) (3) 6,074 16.01 A (4) 5,864 16.01 B I C) O (a) 9,843 16.01 B II (4) (5) (a) 6,702 16.02 A II 5,445 16.02 B III a) 1 5,655 ex 16.02 B III a) 2 aa) 11 (6) 6,074 ex 16.02 B III a) 2 aa) 1 1 (7) 10,262 ex 16.02 B III a) 2 aa) 22 (4) 4,691 ex 16.02 B III a) 2 aa) 22 (7) 8,587 ex 16.02 B III a) 2 aa) 33 ( 5 ) f) 4,691 ex 16.02 B III a) 2 aa) 33 (s) (7) 5,655 16.02 B III a) 2 bb) (s) 4,691 16.02 B III a) 2 cc) 2,806 No L 104/8 Official Journal of the European Communities 21 . 4 . 86 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (') Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (') Hams, fore-ends, shoulders or loins and parts thereof (excluding the jowl, traded separately). (2) Other products than those falling under footnote ('). (J) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations . ( s) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) (7) Other products than those falling under (6). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 21.4 . 86 Official Journal of the European Communities No L 104/9 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/100 kg Dkr/100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/ 100 kg Dr/ 100 kg  Live weight  01.02 A II (') 8,733 Net weight  02.01 Alia) 1 16,592 02.01 A II a) 2 13,274 02.01 A II a) 3 19,911 02.01 All a) 4 aa) 13,274 02.01 All a) 4 bb) 22,705 02.01 A lib) 1 O 14,758 02.01 A II b) 2 (2) 11,807 02.01 A lib) 3 O 18,448 02.01 All b) 4 aa) (2) 11,807 02.01 All b) 4 bb) 1 1 (2) 18,448 02.01 A lib) 4 bb) 22 (2)(3) 18,448 02.01 All b) 4 bb) 33 (2) 18,448 02.06 C I a) 1 13,274 02.06 C I a) 2 18,950 ex 16.02 B III b) 1 aa) (4) 18,950 ex 16.02 B III b) 1 aa) ( 5) 11,353 ex 16.02 B III b) 1 aa) (6) 7,598 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaugh ­ ter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . ( 2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this subheading is subject to the production of a certi ­ ficate issued on conditions laid down by the competent authorities of the European Communities . (*) Products containing 80 % or more by weight of beef meat excluding offals and fat. (s) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (6) Products containing 40 °/o or more, but less than 60 % by weight, of beef meat excluding offals and fat. No L 104/ 10 Official Journal of the European Communities 21.4 . 86 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM F1 Dkr \ £ Bfrs/Lfrs £ Irl Lit FF Dr  100 pieces  01.05 A I 0,826 01.05 A II 0,390  100 kg  01.05 B I 1,531 01.05 B II 2,413 01.05 B III 2,175 01.05 B IV 1,629 01.05 B V 2,653 02.02 A I a) 1,923 02.02 A I b) 2,187 02.02 A I c) 2,383 02.02 A II a) 2,840 02.02 A II b) 3,448 02.02 A II c) 3,831 02.02 A III a) 3,107 02.02 A III b) 3,397 02.02 A IV a) 2,327 02.02 A IV b) 2,550 02.02 A V 3,790 02.02 B I a) 7,134 02.02 B I b) 4,887 02.02 B I c) 6,597 02.02 B II a) 1 2,621 02.02 B II a) 2 4,214 02.02 B II a) 3 3,737 02.02 B II a) 4 2,805 02.02 B II a) 5 4,169 02.02 B II b) 1,969 02.02 B II c) 1,363 02.02 B-II d) 1 5,095 02.02 B II d) 2 3,723 02.02 B II d) 3 3,609 02.02 B II e) 1 4,926 02.02 B II e) 2 aa) 1,745 02.02 B II e) 2 bb) 3,141 02.02 B II e) 3 3,390 02.02 B II f) 4,791 02.02 B II g) 6,060 21.4.86 Official Journal of the European Communities No L 104/ 11 Positive Negative CCT heading No Germany DM Netherlands F1 Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr  100 kg  02.02 C 1,363 02.05 C 3,030  100 pieces  04.05 A I a) 1 0,587 04.05 A I a) 2 0,244  100 kg  04.05 A I b) 2,551 04.05 B I a) 1 11,530 04.05 B I a) 2 2,959 04.05 B I b) 1 5,204 04.05 B I b) 2 5,561 04.05 B I b) 3 11,939 35.02 A II a) 1 10,357 35.02 A II a) 2 1,403 No L 104/12/ 12 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s Official Journal of the European Communities C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey o I 0, 73 1 (d ) 04 .0 1 A II \ o I 0, 73 1 (c ) 04 .0 1 B I \ (') | | | | l i 0, 65 3 (c ) 04 .0 1 B II o o \ l i 0, 50 9 (c ) 04 .0 1 B II I \ o o I l 0, 41 0 (c ) 04 .0 2 A II a) 1 \ (') l \ | | 9, 69 0 04 .0 2 A II a) 2 \ ( ¢) \ I I I I I l 6, 18 2 (d ) 04 .0 2 A II a) 3 C) l \ 6, 18 2 (d ) 04 .0 2 A II a) 4 \ o \ I I I l 5, 01 2 (d ) 04 .0 2 A II b) 1 o n l \ l i l 9, 69 0 04 .0 2 A II b) 2 | \ C) o \ I I \ \ 6, 18 2 (d ) 04 .0 2 A II b) 3 l 0 l \ | | \ 6, 18 2 (d ) 04 .0 2 A II b) 4 \ o I I \ \ \ 5, 01 2 (d ) 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: \ | | l  of le ss th an 15 % o | | I I 0, 73 1 (d )  of 15 % or m or e C) I 1,6 11 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t: I  of le ss th an 15 % o \ l l \ \ 0, 58 5 (d )  of 15 % or m or e bu t le ss th an 25 °/o (') l \ l l 1,6 11 (d )  of 25 % or m or e bu t le ss th an 32 % o \ \ \ \ 2, 63 6 (d )  of 32 % or m or e (') \ \ \ 2, 92 8 (d ) 04 .0 2 B I a) I l o \ I 10 ,1 87 04 .0 2 B I b) 1 aa ) l o \ 9, 69 0 04 .0 2 B Ib ) 1 bb ) \ C) \ \ \ \ 6, 18 2 (d ) 04 .0 2 B Ib ) 1 cc ) o \ I 5, 01 2 (d ) 04 .0 2 B Ib ) 2 aa ) C) 9, 69 0 21 . 4 . 86 21 . 4 . 86 C C T he ad in g N o D es cr ip tio n N ot es N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra n ce FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) C) 6, 18 2 (d ) 04 .0 2 B I b) 2 cc ) o I I I 5, 01 2 (d ) 04 .0 2 B II a) O f a no n- fa tty la ct ic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e (3) o 0, 73 1 (d ) 2, 05 5 (d ) 04 .0 2 B II b) O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e o o C) (3) 0, 58 5 (d ) 2, 05 5 (d ) 2, 64 2 (d ) 2, 93 6 (d ) 04 .0 3 A O f a fa tty co nt en tb y w ei gh t:  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e (4) (4) (4) - ( b) 17 ,0 13 17 ,4 39 04 .0 3 B I I (4) I I I I I I I I | | - ( b) 04 .0 4 A I I (5) (" ) I I I I I I I I I I 16 ,5 29 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t (5) | | | | | | | | | | 13 ,3 94 04 .0 4 D I a) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e o n (5) n O (12 ) 5, 08 0 7, 45 6 10 ,8 56 04 .0 4 D I b) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e o n (5) n 10 ,8 56 12 ,8 74 04 .0 4 D II I I (s) | | I I I I I I | | 12 ,8 74 ex 04 .0 4 E I a) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ia no Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o n 19 ,0 90 04 .0 4 E I b) 1 (5) n I I I I 15 ,1 71 Official Journal of the European Communities No L 104/13/ 13 No L 104/14/ 14 CC T he ad in g N o D es cr ip tio n N ot es N eg at iv e Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ex 04 .0 4 E I b) 2 04 .04 E Ic )' 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II  A sia go ,C ac io ca va llo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti , M ar ib o, Sa m s0 , Ti ls it as w el l as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu lat ed by w ei gh t of th e no n- fa tty m at te r, no t ex ce ed in g 62 % an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in , Ta le gg io , Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O f a dr y m at te rc on te nt ,b y w ei gh t, of :  le ss th an 80 %  80 % o r m or e (5 )(1 1)( 12 )(1 3) (5 )(1 1)( 12 )(1 3) (5 )(1 1)( 12 )(1 3) (5 )(1 1)( 12 )(1 3) n c3 ) o o O (O o o o o o 12 ,1 51 14 ,1 18 8, 35 4 11 ,0 56 3, 79 7 5, 61 3 14 ,1 18 19 ,0 90 11 ,0 24 0, 16 0 0, 50 0 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp le m en ta ry am ou nt pe r 10 0 kg ne to fp ro du ct fo r ea ch % of m ilk fa tc on te nt : (c ) Su pp le m en ta ry am ou nt pe r 10 0 kg ne to f pr od uc tf or ea ch % of m ilk fa tc on te nt : (d ) Su pp le m en ta ry am ou nt pe r 10 0 kg ne to fp ro du ct fo r ea ch % of m ilk fa tc on te nt : 0, 20 5 0, 18 8 0, 18 8 Official Journal of the European Communities 21 . 4 . 86 21.4 . 86 Official Journal of the European Communities No L 104/ 15 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976), the amount indicated shall be multiplied by the coefficient 0,54 . In intra-Community trade in skimmed-milk powder in the unaltered state , sold under Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0,20 . (') The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1 / 100 of the weight of the lactic part contained in 100 kg of product . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of finished product, and , in particular :  the lactose content of the added whey. ( 4) However, for butter or concentrated butter covered by the measures , provided for :  in Regulation (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,28 ,  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984) and Regulation (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 ), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ,  the coefficient 0,50 where the butter is to be used in formula B products ,  in Regulation (EEC) No 2268 /84 (OJ No L 208 , 3 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,91 ,  in Regulation (EEC) No 2278 /84 (OJ No L 209 , 4 . 8 . 1984), the amount indicated shall be multiplied by the coefficient 0,89 ,  in Article 13 ( 1 ) of Regulation (EEC) No 2956/84 (OJ No L 279, 23 . 10 . 1984), the amount indicated shall be multiplied by the coefficient 0,56 ,  in Regulation (EEC) No 765 / 86 (OJ No L 72 , 15 . 3 . 1986), the amount indicated shall be multiplied by a coefficient of 0,69 . ( 5) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and, where applicable , the refund in the exporting Member State , is less than 140 ECU per 100 kg . Where cheese of low value, as defined above , is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain , in the box labelled 'designation of goods', one of the following references : »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning ( 5), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( 5 ) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note ( 5 ) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » «Fromages de faible valeur, application de la note 5 de l'annexe I , partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I , parte 5a , del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde , toepassing van voetnoot ( s ) van bijlage I , deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen ." «Queijos de fraco valor, aplicasÃ £o da nota 5 do Anexo I , Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free ­ at-frontier price , corrected to take account of the levy and the monetary compensatory amount for cheese of normal value , is less than 140 ECU per 100 kg . If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 / 81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . No L 104/ 16 Official Journal of the European Communities 21.4 . 86 (6) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . For milk powder or granules (other than whey) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 (OJ No L 199 , 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/ 84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than whey) in the finished product Germany DM/ 100 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/ 100 kg Greece Dr/ 100 kg Ireland £ Irl/ 100 kg More than 12 % but less than 30 % 30 % or more but less than 50 % 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more but less than 88 % 88 % or more 1,047 2,094 3,142 3,927 4,398 4,712 Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368 /77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms , the supplementary amounts indicated above shall be multiplied by the coefficient 0,37 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note, the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies . ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part , other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose and/or added casein and/or added caseinates per 100 kg of the product, and, in particular :  the lactose content of the added whey. 21.4 . 86 Official Journal of the European Communities No L 104/ 17 (') The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates , contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and , in particular :  the lactose content of the added whey. (') In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted. However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. ( 10) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0,51 . (n) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (") No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79, provided that the free-at-frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation, provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein . ( 13) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted . NB: For the calculation of fat content, non-milk fats are not to be taken into account . No L 104/ 18 Official Journal of the European Communities 21 . 4 . 86 PART 7 SUGAR Monetary compensatory amounts CCT heading No Positive (') Negative (') Germany DM Netherlands Fi Denmark Dkr United Kingdom £ Belgium/ Luxembourg Bfrs/Lfrs Ireland £ Irl Italy Lit France FF Greece Dr A. SUGAR  100 kg  17.01 A O 17.01 B O 3,253 2,719 by 1 % of sucrose content and by 100 kg net of that product (4) 17.02 ex D II C) 17.02 E 17.02 F I (') 21.07 F IV 0,0325 0,0325 0,0325 0,0325 22,545 22,545 22,545 22,545 - for 100 kg on dry matter - B. ISOGLUCOSE 17.02 D I 21.07 Fill 3,253 3,253 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785/81 . ( 2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5) Other sugars and syrups excluding sorbose. (4) Caramelized sugars falling within heading No 17.01 . 21.4 . 86 Official Journal of the European Communities No L 104/ 19 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Denmark UnitedKingdom Belgium/ Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/100 kg\ £/ 100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/ 100 kg FF/100 kg Dr/ 100 kg 17.04 D I a) 1,596 17.04 D I b) 1 0,989 17.04 D I b) 2 1,410 17.04 D I b) 3 aa) 1,830 17.04 D I b) 3 bb) 1,886 17.04 D I b) 4 2,187 17.04 D I b) 5 2,352 17.04 D I b) 6 2,517 17.04 D I b) 7 2,617 17.04 D I b) 8 2,781 17.04 D II a) 3,172 17.04 D II a) (1J) 2,591 17.04 D II b) 1 2,982 17.04 D II b) 1 ( 1J) 2,401 17.04 D II b) 2 3,549 17.04 D II b) 2 03) 2,968 17.04 D II b) 3 3,508 17.04 D II b) 3 (1J) 3,073 17.04 D II b) 4 3,139 17.04 D II b) 4 (1J ) 2,907 18.06 B I 1,604 18.06 B II a) 2,877 18.06 B II a) ( 1S ) 2,473 18.06 B II b) 4,073 18.06 B II b) (") 3,457 18.06 C I 2,834 18.06 C I O 2,195 18.06 C II a) 1 1,317 18.06 C II a) 2 1,610 18.06 C II b) 1 2,706 18.06 C II b) 1 ( 13) 2,387 18.06 C II b) 2 3,204 18.06 C II b) 2 ( 13) 2,740 18.06 C II b) 3 3,656 18.06 C II b) 3 (") 3,017 18.06 C II b) 4 4,254 18.06 C II b) 4 (,3 ) 3,441 18.06 D I a) ( ») 6,398 18.06 D I b) ( ») ( ¢) 6,398 18.06 D II a) 1 3,058 18.06 D II a) 1 ( 1J ) 2,594 No L 104/20 Official Journal of the European Communities 21.4 . 86 Positive Negative CCT heading No Germany Netherlands DenmarkI UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kg\ £/100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/100 kg FF/ 100 kg Dr/ 100 kg 18.06 D II a) 1 (,s) 2,777 18.06 D II a) 2 ( «) 3,058 18.06 D II a) 2 ( ») ( 1J) 2,594 18.06 D II a) 2 ( «) ( 15) 2,777 18.06 D II b) 1 8,762 18.06 D II b) 1 O 6,294 18.06 D II b) 1 (") 7,266 18.06 D II b) 2 O 4,997 18.06 D II b) 2 (n) 4,010 18.06 D II b) 2 ( ») 8,762 18.06 D II b) 2 (1J) 6,294 18.06 D II b) 2 ( ,s) 7,266 18.06 D II c) 1 (2) 18.06 D II c) 2 ( 2) 19.02 B II a) 4 aa) (4) 0,989 19.02 B II a) 5 aa) ( ¢) 1,484 19.03 A (7) 2,506 19.03 BI (7) 2,506 19.03 B II O 2,069 19.04 1,291 19.08 B I a) 1,464 19.08 B I b) 2,635 19.08 B II a) 0 19.08 B II b) 1 1,236 19.08 B II b) 2 3,119 19.08 B II b) 2 ( ,J ) 1,876 19.08 B II c) 1 1,529 19.08 B II c) 2 3,412 19.08 B II c) 2 ( ») 2,169 19.08 B II d) 1 1,968 19.08 B II d) 2 3,851 19.08 B II d) 2 ( ,3 ) 2,608 19.08 B III a) 1 0,881 19.08 B III a) 2 3,235 19.08 B III a) 2 ( ,J) 1,681 19.08 B III b) 1 1,320 19.08 B III b) 2 3,203 19.08 B III b) 2 ( ») 1,960 19.08 B III c) 1 2,052 19.08 B III c) 2 3,600 19.08 B III c) 2 (") 2,357 19.08 B IV a) 1 1,259 19.08 B IV a) 2 2,515 19.08 B IV a) 2 ( ,J) 1,686 19.08 B IV b) 1 1,572 19.08 B IV b) 2 3,228 19.08 B IV b) 2 (") 1,985 19.08 B V a) 1,511 19.08 B V b) 1,678 21.4 . 86 Official Journal of the European Communities No L 104/21 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/100 kg Dkr/ 100 kg\ £/100 kg Bfrs/Lfrs/100 kg £ Irl/100 kg Lit/100 kg FF/ 100 kg Dr/100 kg 21.07 C I 1,604 21.07 C II a) 2,877 21.07 C II a) ( 1S) 2,473 21.07 C II b) 4,073 21.07 C II b) ( ,s ) 3,457 21.07 D I a) 1 7,849 21.07 D I a) 2 8,967 21.07 D I b) 1 0,698 21.07 D I b) 2 1,096 21.07 D I b) 3 7,970 21.07 D II a) 1 (4) I 21.07 D II a) 2 (4) 21.07 D II a) 3 (4 ) l 21.07 D II a) 4 (4) 21.07 D II b) ( 5) 21.07 G II a) 1 (s) (') 1,993 21.07 G II a) 1 (') O C3) 1,412 21.07 G II a) 1 ( ») (') H 1,641 21.07 G II a) 2 aa) (') O 2,497 21.07 G II a) 2 aa) (') (') ( 1J) 1,916 21.07 G II a) 2 aa) (8 ) (') ( 15 ) 2,145 21.07 G II a) 2 bb) (') (9) 2,748 21.07 G II a) 2 bb) ( 8) (') ( 13) 2,167 21.07 G II a) 2 bb) (8 ) (') (,s ) 2,396 21.07 G II a) 2 cc) ( 8 ) (') 3,000 21.07 G II a) 2 cc) (8 ) (') ( 13 ) 2,419 21.07 G II a) 2 cc) (8) (9) ( ,s) 2,648 21.07 G II b) 1 ( 8) O 2,403 21.07 G II b) 1 (8) (') ( 13) 1,822 21.07 G II b) 1 (8) O (,s) 2,051 21.07 G II b) 2 aa) (8) (') 2,790 21.07 G II b) 2 aa) (8) (9) ( 13) 2,209 21.07 G II b) 2 aa) (8) f) ( ,5) 2,438 21.07 G II b) 2 bb) (') (') 3,041 21.07 G II b) 2 bb) (') (') ( 13) 2,460 21.07 G II b) 2 bb) (8 ) (') ( 1S ) 2,689 21.07 G II c) 1 (8 ) (') 2,725 21.07 G II c) 1 (') O ( 1J ) 2,144 21.07 G II c) 1 (8) O (1S ) 2,373 21.07 G II c) 2 aa) (8) f) 3,229 21.07 G II c) 2 aa) (8) (') ( 13) 2,648 21.07 G II c) 2 aa) (8) (') ( ,s) 2,877 21.07 G II c) 2 bb) (') (') 3,417 21.07 G II c) 2 bb) (') O (13) 2,836 21.07 G II c) 2 bb) (8 ) (') ( ») 3,065 21.07 G II d) 1 3,310 21.07 G II d) 1 O 2,729 21.07 G II d) 1 O 2,958 No L 104/22 Official Journal of the European Communities 21.4 . 86 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/100 kg Dkr/ 100 kg\ £/100 kg Bfrs/Lfrs/100 kg £ Irl/100 kg Lit/ 100 kg FF/ 100 kg Dr/100 kg 21.07 G II d) 2 3,751 21.07 G II d) 2 ( ,J) 3,170 21.07 G II d) 2 (") 3,399 21.07 G II e) 4,189 21.07 G II e) (") 3,608 21.07 G II e) (") 3,837 21.07 G III a) 1 3,985 21.07 G III a) 1 (,J) 2,824 21.07 G III a) 1 (") 3,281 21.07 G III a) 2 aa) 4,489 21.07 G III a) 2 aa) ( ») 3,328 21.07 G III a) 2 aa) (") 3,785 21.07 G III a) 2 bb) 4,740 21.07 G III a) 2 bb) (") 3,579 21.07 G III a) 2 bb) (") 4,036 21.07 G III b) 1 4,395 21.07 G III b) 1 (") 3,234 21.07 G III b) 1 O 3,691 21.07 G III b) 2 4,782 21.07 G III b) 2 (") 3,621 21.07 G III b) 2 (1S) 4,078 21.07 G III c) 1 4,717 21.07 G III c) 1 (") 3,556 21.07 G III c) 1 (") 4,013 21.07 G III c) 2 5,158 21.07 G III c) 2 ( ,J) 3,997 21.07 G III c) 2 (") 4,454 21.07 G III d) 1 5,302 21.07 G III d) 1 (") 4,141 21.07 G III d) 1 (") 4,598 21.07 G III d) 2 5,491 21.07 G III d) 2 ( ») 4,330 21.07 G III d) 2 (") 4,787 21.07 G III e) 5,742 21.07 G III e) ( ») 4,581 21.07 G III e) ( ») 5,038 21.07 G IV a) 1 5,978 21.07 G IV a) 1 ( ,J) 4,236 21.07 G IV a) 1 (") 4,922 21.07 G IV a) 2 6,482 21.07 G IV a) 2 (u) 4,740 21.07 G IV a) 2 (") 5,426 21.07 G IV b) 1 6,388 21.07 G IV b) 1 (") 4,646 21.07 G IV b) 1 (") 5,332 21.07 G IV b) 2 6,712 21.07 G IV b) 2 (") 4,970 21.07 G IV b) 2 ( ») 5,656 21.07 G IV c) 6,710 21.4 . 86 Official Journal of the European Communities No L 104/23 Positive Negative CCT heading No Germany Netherlands Denmark\ UnitedKingdom Belgium/Luxembourg Ireland Italy France Greece DM/100 kg Fl/ 100 kg Dkr/ 100 kgI £/100 kg Bfrs/Lfrs/100 kg £ Irl/ 100 kg Lit/100 kg FF/100 kg Dr/ 100 kg 21.07 G IV c) (") 4,968 21.07 G IV c) ( ,s) 5,654 21.07 G V a) 1 8,967 21.07 G V a) 1 (") 6,354 21.07 G V a) 1 ( ,s) 7,383 21.07 G V a) 2 9,093 21.07 G V a) 2 (") 6,480 21.07 G V a) 2 (,s) 7,509 21.07 G Vb) 9,260 21.07 G V b) (") 6,647 21.07 G Vb) (,s) 7,676 21.07 G VI to IX (5) 29.04 C III a) 1 1,379 29.04 C III a) 2 2,460 29.04 C III b) 1 1,965 29.04 C III b) 2 3,499 35.05 A 1,516 38.19 T I a) 1,379 38.19 T I b) 2,460 38.19 T II a) 1,965 38.19 T II b) 3,499 No L 104/24 Official Journal of the European Communities 21 . 4 . 86 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied. (2) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. ( 4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( s ) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products , contained in the goods . Apply to these quantities the compensatory amount applied when such products are traded as such. (') These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni , spaghetti and similar products . ( ¢) If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (') The first and second parts of note (') shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 11 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . ( ,l ) Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (u) Amount applicable to products other than those falling under notes (10), (u) above and (13), ( ls ) below. (1J) Amount applicable to products other than those falling under note (1S ) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. ( 15 ) Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note ( 4) to Part 5 of this Annex. 21.4 . 86 Official Journal of the European Communities No L 104/25 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland  Beef and veal 0,982 0,982 1,090I 1,065 1,063 1,405 1,015  Milk and milk products 0,971 0,971 1,090   1,065 1,047 1,405 1,015\  Pigmeat 0,982 0,982 1,090   1,065 1,047 1,405 1,015  Sugar 0,982 0,982 1,090   1,065 1,063 1,405 1,015  Cereals 0,976 0,976 1,090   1,065 1,063 1,405 1,015\  Eggs and poultry and albumins 0,982 0,982 1,090   1,065 1,063 1,405 1,015I  Wine I-I -II-I 1,030 1,012 1,370   Processed products (Regulation II\ IIlI Il\ (EEC) No 3033/80): \l\I l\ll  to be applied to charges 0,982 0,982 1,090   1,065 1,063 1,405 1,015\  to be applied to refunds : Il\ IIl\ IlII  cereals 0,976 0,976 1,090   1,065 1,063 1,405 1,015 \\  milk 0,971 0,971 1,090 .   1,065 1,047 1,405 1,015l  sugar 0,982 0,982 1,090   1,065 1,063 1,405 1,015 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,97570 Bfrs/Lfrs 1 £ (UK) = 69,4028 Bfrs/Lfrs 1 £ (Irl) = 61,2606 Bfrs/Lfrs 0,536979 Dkr 12,5720 Dkr 11,1072 Dkr 0,145960 DM 3,41667 DM 2,99926 DM 0,464708 FF 10,8785 FF 9,76610 FF 0,164358 F1 3,84844 F1 3,37938 F1 0,0479083 £ (Irl) 1,12224 £(Irl) 0,891091 £ (UK) 0,0427357 £ (UK) 2 339,97 Lit 2 087,32 Lit 9,07893 Dr 213,093 Dr 189,508 Dr